Mr. Justice Robb
delivered the opinion of the Court:
It is apparent from the foregoing statement that the case now before us differs materially from the case in the original petition. This is still more apparent from the concession in the brief filed in behalf of appellees relating to the Borland deed, which, as we have seen, conveyed the fee-simple title of the property in question to Mrs. Miller, and which antedated the alleged trust deed set up in the petition. That concession is as follows: “They (the complainants) concede the due execution •of the (Borland) deed and the vesting of the legal title in Mary Miller by that conveyance.” The complainants, therefore, shifting their position to meet the exigencies of the case, admitted the legality of the Borland deed, but contended nevertheless that the purchase was made with funds belonging to the estate of Mrs. Miller’s husband, and hence that she, in making the purchase, took merely the legal title, the equitable title remaining in the heirs at law of William Miller.
At the threshold of the case we are met with the contention of the defendants, that these complainants have been guilty of gross laches, and hence that their petition should be dismissed. Assuming, without deciding, that the evidence of the complainants, above briefly reviewed, would warrant a court of equity in holding that the money with which Mary Miller purchased the property in question was trust money, it becomes apparent that complainants have slept upon their rights for almost forty years, since the youngest daughter of the Millers became of age, in 1871. According to the testimony of the surviving daughters, the Miller children knew before they attained majority all that the two who have testified now know. Nothing was concealed from them by their mother. And yet they not only waited until her death, in 1903, but until after the death of her husband five years later, in 1908; and this long delay, it is apparent, was decidedly prejudicial to the rights of the defendants. The complainants are obliged to rely largely upon the testimony of the two daughters, to the effect that their mother admitted or stated to them that she purchased the property in question with trust *245funds, and yet they have waited without any apparent or valid reason until the mother’s death and that of her husband, McNeon, whose testimony we may assume would have been of great value to the defendants. Of course, as we have many times said, mere delay in bringing an action of this kind will not of itself establish laches, but where there has been such delay a satisfactory and convincing reason must appear before the one seeking may secure relief. Fowler v. Fowler, 38 App. D. C. 476, and cases there cited. In our view the facts previously set forth so clearly show laches on the part of these complainants that their petition must be dismissed, and it is so ordered.
Decree reversed, with costs, and cause remanded.

Reversed.

Motion to recall mandate and modify decree denied November 27, 1912.